We were in error in holding that appellant requested a charge in the exact language of the Court's main charge. Paragraph 18 of the Court's main charge is in the language quoted in the original opinion. As stated in the original opinion, this was upon the weight of the evidence and was properly excepted to for such reason. The special charge requested by the appellant, while perhaps not exactly correct, could not be said to be open to the same objection as the language of the Court's main charge, which in effect was a statement that appellant had fired the first shot. This was one of the closely contested issues of the case. We are therefore *Page 64 
of the opinion that in view of appellant's specific exception to the Court's charge, the error pointed out is such as to require a reversal of this case. Accordingly it is ordered that appellant's motion for rehearing be granted, the judgment of affirmance be set aside and the cause be reversed and remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.